Case 3:19-cv-00432-JWD-EWD Document1-2 07/02/19 Page 1iof8

 

RETURN COPY o
ARCO
ow D2111151
CITATION
VICTOR RUBIO NUMBER C-683743 SEC. 22
(Plaintiff) ,
vs 19 JUDICIAL DISTRICT COURT

PARISH OF EAST BATON ROUGE
DEAMONTRAE J. WARREN, ET AL ‘

(Defendant) STATE OF LOUISIANA

TO: SUNBELT FOREST PRODUCTS, INC.
THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS:
EDRICK BROWN
124 TRAHAN STREET fd
‘AFAYETTE, LA 70506

GREETINGS:

Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.

You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at -
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.

"AU tg,
we PARI Af,
Sel sere, OB im

      

ae a = “us Mhice, Wlmre’

Deputy Clerk of Court for
Doug Welborn, Clerk of Court

 

Requesting Attorney: BOYKIN, C CHADWICK
(225) 231-1901

*The following documents are attached:

 

 

 

 

 

PETITION FOR DAMAGES 2 ‘to, :
oO SERVICE INFORMATION 3 : to
peeved onthe day of ; 20____ and on the day.of ,20 , served on the above named party as
PERSONAL SERVICE: On the party herein named at
DOMICILIARY SERVICE: Cn the within named : , by leaving the same at his domicile in this parish in the hands of

 

a person of suitable age and discretion residing in the said domicile at

 

SECRETARY OF STATE: By tendering same to the within named, by handing same to

 

 

 

 

DUE AND DILIGENT: After diligent search and inquiry, was unable to find the withinnamed or his domicile, or anyone
legally authorized to represent him. ,
RETURNED: Parish of East Baton Rouge, this day of > 20
SERVICE:$,
MILEAGES. . Deputy Sheriff “
TOTAL: $ “ ’ - Parish of East Baton Rouge pt
CITATION-2000 L.PS.0, Badge#
4 A
-[2 ACTUAL SERVICE MILEAGE:

 

tore 124 “Tawar Sr

 
Case 3:19-cv-00432-JWD-EWD Document1-2 07/02/19 Page 2 of 8

SHERIFF'S RETURN __
LAFAYETTE PARISH SHERIFF'S OFFICE

oO

DATE sBavEe: le ~12-1Ae O40 26 . U.0 ql 7
SERVED __.

PERSONAL ()
INOMICILIARY ON ()
DEPARTMENTAL ON () __
SABLE TO LOCATE ( ) MOVED ( ) Atinfledlsavite at IZ4 Tr,
THER REASON FOR UTLO& Ga bam pleyees heel Canna

Ly on
SO8T: SERVICE_<7 MILEAGE@uL Dlg “Okan Ce MVCE, fle Shar
GEPUTY wn fltiudls,», \ELIS_ wy Bt TaNan St isan
OFAN Ghent of

Deputy alts rae Heve ss we \s
ie Featian Dol ¢ PPecta\izent Banke
. = fe

 

 

 

    
 

*

 
Page 3 of 8

 

 

 

 

 

Case 3:19-cv-00432-JWD-EWD Documenti1-2 07/02/19
6/13/2019 3:57:41PM LAFAYETTE PARISH SHERIFF
a we INVOICE INVOICE # 88694
PAGE 1 OF 1
Pay To: Mark T. Garber
Lafayette Parish Sheriffs Office
Post Office Drawer 3508
- Lafayette, LA 70502
EAST BATON ROUGE PARISH CLERK
P.O. BOX 1991
BATON ROUGE, LA 70821
PARISH 17 Charge “Paid UnPaid
SUIT NO. C683743 VICTOR RUBIO vs DEAMONTRAE J WARREN » ETAL
06/10/2019 2 Citation 2.16 * 0.00 2.16
U.T.L TO SUNBELT FOREST PRODUCTS INC THRU AG EDRICK
BROWN ON 06/12/2019 BY 12275 KINGSBY
VICTOR RUBIO vs DEAMONTRAE J WARREN , ETAL
™™* TOTAL DUE THIS INVOICE ** 2.16
tereeereeD| EASE RETURN THIS INVOICE OR A COPY WITH PAYMENT “********
The amount due shown above Is valid
if payment is received by 7/13/2019.
Payments received after this date may be
subject to additional interest charges.
Page 1 of 1

~GERTIFIED TRUEAND
~ CORRECT COPY
EAT

    

St Baton Rouge Parish
“Deputy Clerk of Court
Case 3:19-cv-00432-JWD-EWD Document1-2 07/02/19 Page 4 of 8

 

Filed May 31, 2019 4:48 PM

$T BATON ROUGE PARISH C_683743
[ Deputy Clerk of Court 22

VICTOR RUBIO SUIT NO.; 683743 _ prvIsIoN:22

VERSUS
19T#! JUDICIAL DISTRICT COURT

DEAMONTRAE J. WARREN, SUNBELT
FOREST PRODUCTS, INC. AND PARISH OF EAST BATON ROUGE
EMPLOYERS MUTUAL CASUALTY
COMPANY
STATE OF LOUISIANA

Bete dete de te te te te te te ese te he de te Se eK KK eR Te Te Fe He Te Be 9 ee Be Fe ee TEN TE EH Fe TOK FeO Ke REE RRR RE RE

PETITION FOR DAMAGES

KHARKEEKAAAAKRARE RELA KEKEKERE EERE AREER EERE EERE REEREEKEEESAAAEE SEK

NOW INTO COURT, through undersigned counsel comes plaintiff, VICTOR RUBIO,
person of full age of majority and residing in the Rapides Parish, State of Louisiana, who with

respect represent the following:

1.

Made defendants herein are the following:

‘a. DEAMONTRAE J. WARREN, a resident of full age of majority domiciled in
East Baton Rouge Parish, State of Louisiana, who may be served at his residence
of 103 Adam Ave., Magee, MS 39111;

b. SUNBELT FOREST PRODUCTS, INC. a foreign corporation, authorized to do
and doing business in the State of Louisiana, who can be served through its
registered agent for service of process: Edrick Brown; 124 Trahan Street,
Lafayette, LA 70506; and

c. EMPLOYERS MUTUAL CASUALTY COMPANY, a foreign insurance
company, authorized to do and doing business in the State of Louisiana, who can
be served through its registered agent for service of process: Louisiana Secretary
of State, 8585 Archives Avenue, Baton Rouge, Louisiana 70809;

2.

The defendants are justly and truly indebted unto your petitioners for damages, injuries,
and losses that they have sustained together with legal interest from date of judicial demand, and
all costs of these proceedings, and for general and equitable relief for the following to-wit:

3.

On or about June 4, 2018 at approximately 5:15 p.m., plaintiff, VICTOR RUBIO was
driving a 1997 Winnebago Brave in a western direction on Interstate-12 Highway in St. Tammy
Parish, Louisiana.

4.
On or about June 4, 2018 at approximately 5:15 p.m., defendant, DEAMONTRAE J.
WARREN, was driving a 2018 Mack CXU613 directly behind the vehicle of plaintiff VICTOR

RUBIO, in a western direction on Interstate-12 Highway in St. Tammy Parish, Louisiana.

 
Cy

Case 3:19-cv-00432-JWD-EWD Document1-2 07/02/19 Page 5of8

5.

At or about the same time, defendant DEAMONTRAE J. WARREN, failed to slow or
stop behind the vehicle of plaintiff VICTOR RUBIO, and suddenly and without warning
defendant, DEAMONTRAE J. WARREN, violently crashed into the rear of the plaintiffs
vehicle resulting in severe, painful and permanent injuries to plaintiff, VICTOR RUBIO.

6.
At all times pertinent to this accident, DEAMONTRAE J. WARREN was acting within

the course and scope of his employment with SUNBELT FOREST PRODUCTS, INC.

7.

Petitioners are informed, believe and therefore allege that at the time of the accident the
defendant, EMPLOYERS MUTUAL CASUALTY COMPANY, had in full force and effect, a
policy of liability insurance in favor of defendant SUNBELT FOREST PRODUCTS, INC.,
which provided coverage for the acts of DEAMONTRAE J. WARREN and under the laws of
the State of Louisiana, was in full force and effect at the time of the accident, and which
insurance inures to the benefit of Petitioners under the provisions of the Louisiana Direct Action
Statute, La. R.S. 22:1269.

8.

Petitioner alleges that at all times pertinent hereto, VICTOR RUBIO in no way
contributed to the causation of the accident, and furthermore did not contribute to the injuries he
sustained,

9.

Petitioners are informed, believe and therefore allege that at the time of the accident the
defendant, DEAMONTRAE J. WARREN, was in the course and scope of said employment
and under the direction of defendant, SUNBELT FOREST PRODUCTS, INC. at the time of
the accident alleged herein, which makes defendant, SUNBELT FOREST PRODUCTS, INC.

liable for the acts of defendant, DEAMONTRAE J. WARREN alleged herein.

10.
As a result of the fault and/or negligence of the defendants in causing the aforementioned
accident, plaintiff VICTOR RUBIO, suffered severe and disabling injuries including, but not

limited to:
Case 3:19-cv-00432-JWD-EWD Document1-2 07/02/19 Page 6 of 8

a) Severe headaches;
b) Lumbar and Cervical Strain;
c) Post-traumatic stress disorder; and

d) Other damages and losses to be shown at trial.

11.

As a result of the aforementioned accident, plaintiff, VICTOR RUBIO suffered the
following damages including but not limited to:

a, Physical pain and suffering — past, present, and future; .

b. Mental and emotional pain, anguish, and distress — past, present, and future;

c Medical expenses — past, present, and future;

d. Loss of enjoyment of life — past, present, and future; and

e, Other damages and losses to be shown at trial.

12.

In addition to the negligence alleged heretofore, plaintiff allege that a substantial cause of
the above-described accident was the fault and/or negligence of the, SUNBELT FOREST
PRODUCTS, INC. which is described in part but not exclusively as follows:

a. In failing to provide proper driver training;

b. In failing to employ a safe and competent driver;

c. In failing to properly supervise and instruct its drivers; and

d. Any and all acts of negligence, omissions, and/or legal fault which constitute a

violation and shown at the time of this trial to be a proximate cause of plaintiff's
injuries, damages, or losses.
13.

Plaintiff allege that the substantial cause of the above-described accident was the fault
and/or negligence of DEAMONTRAE J. WARREN, which is described in part but not
exclusively as follows:

a) In failing to see what he should have seen, and if having seen, in failing to heed;
b) In failing to maintain contro! of his vehicle;

c) In driving in a reckless disregard for the safety of others;

d) In failing to keep a proper lookout;

e) Driving at an excessive speed;

 
Case 3:19-cv-00432-JWD-EWD Document1-2 07/02/19 Page 7 of 8

p In violating the traffic laws of Louisiana;

g) In failing to drive his vehicle with due regard for the safety of all persons; and

h) Any and all acts of negligence, omissions, and/or legal fault that shall be
discovered and shown at the time of this trial, including violations of state and
city traffic regulations and ordinances,

WHEREFORE PLAINTIFFS’ PRAY that the defendants be served with a copy of the
petition and citation, and after all legal delays and due proceedings had, there be judgment in
favor of the plaintiff, VICTOR RUBIO and against- the defendants, DEAMONTRAE J.
WARREN, SUNBELT FOREST PRODUCTS, INC. and EMPLOYERS MUTUAL
CASUALTY COMPANY, for compensatory damages in an amount that will fully and
adequately satisfy the demands of justice in equity, together with legal interest thereon from the

date of the judicial demand, until paid, and for all cost of these proceedings.

Respectfully Submitted,

   
     

5656 Hilton Avenue
Baton Rouge, LA 70808
Telephone: (225) 888-8888
Facsimile: (225) 926-1202

PLEASE SERVE:
DEAMONTRAE J. WARREN
103 Adam Ave.,

Magee, MS 39111;

SUNBELT FOREST PRODUCTS, INC.
Through its registered agent for service of process:
Edrick Brown

124 Trahan Street

Lafayette, LA 70506; and

EMPLOYERS MUTUAL CASUALTY COMPANY
Through its registered agent for service of process:

Louisiana Secretary of State oe Sn
8585 Archives Avenue ~~» GERTHFIED TRUE AND

* o> CORRECT COPY
Baton Rouge, Louisiana 70809; wee

ES see 2019
Te ViROUGA

st Baten Rouge Parish
~, Beputy Clerk of Court

     
 

 
  
 

 

 
Case 3:19-cv-00432-JWD-EWD Document1-2 07/02/19 Page 8 of 8

Jf

RETURN COPY
UMUC EA
D2111177
CITATION
VICTOR RUBIO NUMBER C-683743 SEC. 22
(Plaintiff ~
vs 19 JUDICIAL DISTRICT COURT

PARISH OF EAST BATON ROUGE

DEAMONTRAE J. WARREN, ET AL
(Defendant) STATE OF LOUISIANA

TO: EMPLOYERS MUTUAL CASUALTY COMPANY,
THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS:

LOUISIANA SECRETARY OF STATE

GREETINGS:

Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for. ;

You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further

notice.
This citation was issued by the Clerk of Court for East Baton Rouge Perish on JUNE 5, 2019.

WU,
oh parigny Af,
et Pal Eo,

   

   

 

 

 

 

 

CO hice Menace
ORS
Deputy Clerk of Court for
Doug Welborn, Clerk of Court
Requesting Attorney: BOYKIN, C CHADWICK
(225) 231-1901 .
*The following documents are attached:
PETITION FOR DAMAGES
SERVICE INFORMATION:
Received on the-_day of 20___andonthe day of ,20 _, served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at
DOMICILIARY SERVICE: On the within named _, by leaving the same at his domicile in this parish in the hands of
aperson of suitable age and discretion residing in the said domicile at_

 

SECRETARY OF STATE: By tendering same to the within named, by handing same to

 

 

DUE AND DILIGENT: After diligent search and inquiry, was unable to find the within named or his domicile, or anyone
legally authorized to represent him. ne
a. sty nous
RETURNED: Parish of East Beton Rouge, this day of 20 ine named pa
yrnade seni ceretary of suate on
: sec
MILEAGES Deputy Sheriff office of the

 

TOTAL: $ Parish of East Baton Rouge

" CITATION-2000 py of this

5

“

CERTIFIED TRUE AND

N
b
> =GORREGT COPY-". KAT #411 5
5 SGORRECT COPY". INS #119"
=P ae atone 2 2 pt. E. CU aan ane

 
      
 

‘East Baton Rouge Parish —
~~ Deputy Clerk of Court
